MEMORANDUM **
Francisco Zamudio-Orozco appeals the sentence imposed following his guilty plea conviction for distribution of 50 grams or more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, and being an alien in the United States after deportation, in violation of 8 U.S.C. § 1326. Zamudio-Orozco’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no arguable issues. Za-mudio-Orozco did not file a pro se supplemental brief.
*681Because our independent review of the record discloses no arguable issue, counsel’s motion to withdraw is granted and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.